Matter of P. & E. T. Found. (2022 NY Slip Op 04274)





Matter of P. & E. T. Found.


2022 NY Slip Op 04274


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed July 1, 2022.) 


MOTION NO. (1090/21) CA 21-00479.

[*1]IN THE MATTER OF THE P. & E. T. FOUNDATION. JOHN BLAIR, ESQ., PETITIONER-APPELLANT; CYNTHIA T. DOYLE, ROBERT M. DOYLE, MOLLIE T. BYRNES, JOHN H. BYRNES, PETER BYRNES, MOLLY DOYLE, DONNA OWENS, JAMES WEISS, DAVID WELBOURN AND CHARITABLE BENEFICIARIES, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals and other relief denied.